UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (MARK ONE) [X] Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Fiscal Year Ended September 30, 2007 [ ] Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 0-27831 Genesis Capital Corporation of Nevada (name of small business issuer in its charter) Nevada 91-1947658 (State or other jurisdiction of incorporation of organization) (IRS Employee Identification No.) One N.E. First Avenue, Suite 306, Ocala, Florida34470 (Address of principal executive offices)(Zip Code) Issuer's telephone number: (718) 554-3652 Securities Registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities Registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No[ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ X ]No [ ] State issuer's revenues for its most recent fiscal year - $0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such common equity, as of a specified date within the past 60 days: January 14, 2008 - $49,632. There are approximately 4,135,987 shares of our common voting stock held by non-affiliates.This valuation is based upon the bid price of our common stock as quoted on the OTCBB on that date ($0.012). (Issuers Involved in Bankruptcy Proceedings During the past Five Years) Check whether the issuer has filed all documents and report required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes [ ]No[ ] (Applicable Only to Corporate Registrants) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: January 14, 2008 – 4,879,692 shares of common stock. (Documents Incorporated By Reference) None Transitional Small Business Disclosure Format (Check One): Yes [ ]No [ X ] Genesis Capital Corporation of Nevada FORM 10-KSB INDEX Part I Item 1. Description of Business 1 Item 2. Description of Property 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Part II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 8 Item 6. Management's Discussion and Analysis or Plan of Operation 9 Item 7. Financial Statements 12 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 8A.Controls and Procedures 14 Item 8B. Other Information 14 Part III Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 15 Item 10. Executive Compensation 16 Item 11.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 12. Certain Relationships and Related Transactions, and Director Independence 18 Item 13. Exhibits 18 Item 14. Principal Accountant fees and services 19 Signatures 20 PART I This annual report on Form 10-KSB contains forward-looking statements that are based on current expectations, estimates, forecasts and projections about the Company, us, our future performance, our beliefs and our Management's assumptions. In addition, other written or oral statements that constitute forward-looking statements may be made by us or on our behalf. Words such as "expects," "anticipates," "targets," "goals," "projects," "intends," "plans," "believes," "seeks," "estimates," variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict or assess. Therefore, actual outcomes and results may differ materially from what is expressed or forecast in such forward-looking statements. Except as required under the federal securities laws and the rules and regulations of the SEC, we do not have any intention or obligation to update publicly any forward-looking statements after the filing of this Form 10-KSB, whether as a result of new information, future events, changes in assumptions or otherwise. ITEM 1.DESCRIPTION OF BUSINESS History The Company was formed as a Colorado corporation on September 19, 1983, under the name Bugs, Inc., for the purpose of using microbial and other agents, including metallurgy, to enhance oil and natural gas production and to facilitate the recovery of certain metals. Its initial capitalization was 100 million shares of $.001 par value common stock. In July 1989, the Company approved Articles of Amendment changing its name to Genesis Services, Inc. In September 1990, the Company approved additional Articles of Amendment changing its name to Genesis Capital Corporation (sometimes referred to as the "Colorado Corporation"). In July 1993, the Company decreased its authorized capital from 100 million shares of $.001 par value common stock to 10 million shares of $.01 par value common stock. At that same time, the Company created a class of 10 million shares of no par value preferred stock. Since 1994, the activities of the Company have been limited, because it sold its wholly owned subsidiary, U.S. Staffing, Inc., during the 1994-95 fiscal year. In January 1996 after its sale, U.S. Staffing, Inc. filed for bankruptcy and restrained the Colorado Corporation from collecting its note receivable and claimed to own stock in the Colorado Corporation through its U.S. Benefit Trust. The Company itself has never declared bankruptcy. In December 1997, the Colorado Corporation's shareholders voted to settle this claim by issuing 4,500,000 shares of its common stock, restricted under Rule 144 of the Securities Act of 1933, to be held in trust for U.S. Benefit Trust (these shares were eventually reduced to 113 shares due to a 1:20 reverse stock split in 1997 and a 1:2000 reverse stock split in 1999 and were disposed of by U.S. Benefit Trust sometime after 1999). Also at this time, the Company merged with Lincoln Health Fund, Inc. (which owned land in Tarrant County, Texas, which it planned to use in building a retirement center), increased its authorized capital to 50,000,000 shares of common stock, and authorized a post-merger reverse split of its common stock on a 1:20 basis. Since 1999, the Company has had minimal activity. The Company is a shell corporation seeking a business to acquire. On December 22, 1998, Genesis Capital Corporation of Nevada (sometimes referred to as the "Nevada Corporation") was incorporated in Nevada for the purpose of merging with the Colorado Corporation so as to effect a re-domicile to Nevada and a reverse split of the Company's common stock. The Nevada Corporation was authorized to issue 50,000,000 shares of $.001 par value common stock and 10,000,000 shares of $.001 par value preferred stock. On March 9, 1999, both the Colorado Corporation and the Nevada Corporation signed Articles of Merger by which the Colorado Corporation's shareholders received one share of new (Nevada) common stock for every 2,000 shares of old (Colorado) common stock they owned. The shareholders of both corporations had previously approved this proposal on due notice, and all outstanding shares of the Colorado Corporation's common stock were purchased by the new Nevada Corporation, effectively merging the Colorado Corporation into the Nevada Corporation, reverse splitting the Company's stock, and making the Nevada Corporation the surviving entity. Holders of preferred stock in the old Colorado Corporation received preferred stock in the new Nevada Corporation on a 1:1 basis. Later in March 1999, the Company began discussions about acquiring Motor Sports on Dirt, Inc. ("Motor Sports"), which claimed to own NASCAR racetracks in the South. The parties reached a preliminary agreement on the terms of acquisition, in anticipation of which, on March 25, the Company authorized an offering for 10,000,000 shares of common stock under Rule 504 of Regulation D. The shares were offered at Ten Cents ($.10) per share to raise up to but not more than $1,000,000, and a Form D to that effect was filed with the SEC on March 26, 1999. Proceeds were to be used to pay expenses related to the acquisition of Motor Sports and to pay off the Company's debts. By April 6, 1999, the Company had sold 4,100,000 shares to five investors. 215,000 shares were sold for a $100,000 check delivered before April 6, 1999 (this check was to buy 1,000,000 shares; it was later dishonored, but not before the purchaser absconded with 215,000 shares. The Company canceled the remaining 785,000 shares.In addition, 3,885,000 shares were paid toward debts owed to consultants. 1 On April 6, 1999, the Company signed an Acquisition Agreement with Motor Sports which would have effected the Company's acquisition of Motor Sports. According to the Acquisition Agreement, a total of 11,790,000 shares of the Company's common stock were to be issued to Motor Sports shareholders. However, Motor Sports and/or its financial backers did not perform certain conditions of the Acquisition Agreement, which led to extensive negotiations between the parties. As a result of these negotiations and agreements, the contemplated merger with Motor Sports was finally canceled on or about September 28, 1999. As a result of the canceled merger, all 11,790,000 shares of common stock, as well as all but 502,360 shares of the stock issued under Rule 504, were canceled on September 28, 1999. On August 30, 2001, the Company entered into a Stock Acquisition Agreement ("Acquisition Agreement") with Christopher Astrom (Purchaser); Hudson Consulting Group, Inc. (Seller); and Global Universal, Inc (Seller), of Delaware pursuant to which Mr. Astrom was granted the right to purchase 54,110,309 shares of common stock and 1,477,345 shares of preferred stock. Under the Acquisition Agreement, Mr. Astrom was to pay $315,000 to the Company for the common and preferred stock and tender to the Company all of the issued and outstanding common stock of Senior Lifestyle Communities, Inc. ("Communities"). The Acquisition Agreement closed October 30, 2001. At the time of Closing, the purchased shares represented 95% of the issued and outstanding common and preferred stock of the Company. On October 30, 2001, the Company entered into a Share Exchange Agreement and Plan of Reorganization ("Exchange Agreement") with Mr. Astrom and Communities, the purpose of which was to accommodate the financing by Mr. Astrom of his obligations under the Acquisition Agreement. To provide the financing on behalf of Mr. Astrom, Communities issued its 8% Series SPA Senior Subordinated Convertible Debentures in the initial amount of $360,000 to a nonaffiliated private source of financing. At the close of the Acquisition Agreement and the Exchange Agreement, Communities became a wholly owned subsidiary of the Company.Communities own all of the issued and outstanding common stock of Senior Adult Lifestyle, Inc. ("Senior"). Pursuant to an Agreement executed on December 26, 2001, made effective as of October 31, 2001 and a Statutory Warranty Deed dated October 30, 2001, the Company, through Senior, acquired from National Residential Properties, Inc. ("National") all of the right, title and interest of National in (i) a certain parcel of real property in Hebron, Connecticut; and (ii) four contracts to purchase certain parcels of real property in Watertown, New Milford, Granby and East Windsor, Connecticut. The Hebron property was subject to two mortgages having an aggregate principal balance of $315,000.00, which mortgages Senior assumed and agreed to pay as part of the consideration for the conveyance. At the time, National and the Company had the same officers and directors and, accordingly, they may have been deemed "affiliates". As additional consideration for the conveyance to Senior of the Connecticut Properties, the Company agreed to issue to National 20,000,000 shares of the Company's common stock ("Shares") based on a value of $0.10 per share (determined on the basis of the average bid price of the Company's common stock during the week immediately prior to the effective date of October 31, 2001) towards an agreed consideration of $2,000,000 for a land deposit. In addition, the Company agreed that on the earlier of (a) the expiration of three (3) years from the date of the conveyance if the value on that date was below $2,000,000, or (b) at the time that National has sold all of the Shares, if the gross sales proceeds realized by National from the sale of the Shares is less than $2,000,000, the Company was required to issue to National such additional shares of common stock in an amount based on the closing bid price as quoted on the OTC Bulletin Board on the day before the date of such additional share issuance as to make up the difference between said value or gross sales proceeds and $2,000,000. The Company issued the 20,000,000 shares on February 1, 2002 and an additional 5,230,000 on February 12, 2002. The value of the common stock February 1, 2002 was $180,000 ($.009). The agreement for additional consideration subsequently defaulted and was rescinded. In March, 2002, the Company sold its interest in the Connecticut Properties to Nathan Kahn and CT Adult Condominiums, LLC for $630,216. In June 2002, the Company issued 3,522,655 shares of Series A Convertible Preferred Stock to Christopher Astrom and designated the entire 5,000,000 shares of Preferred Stock then owned by Mr. Astrom as Series A Convertible Preferred Stock. On July 1, 2004, the Company entered into a two (2) year agreement with Wahoo Funding LLC, an affiliated Florida limited liability company, whereby the Company rendered to Wahoo certain financial and business consulting services in exchange for a total of $700,000.Said agreement has expired and the Company has not engaged in any other operations and has been virtually dormant for several years. 2 Additionally, the Company has not renewed the corporate charters for Senior Lifestyle Communities, Inc. and Senior Adult Lifestyles, Inc. The Company has transferred all assets and liabilities associated with these companies into the parent Genesis Capital Corporation of Nevada. On or about February 19, 2006, the Company's registration statement filed with the SEC on Form 10-SB became effective. Accordingly, the Company has resumed the filing of reporting documentation in an effort to maximize shareholder value. The best use and primary attraction of the Company as a merger partner or acquisition vehicle will be its status as a reporting public company. Any business combination or transaction may potentially result in a significant issuance of shares and substantial dilution to present stockholders of the Company. In February, 2007, the Company filed an Amended and Restated Certificate of Designation of Series A Convertible Preferred Stock with the state of Nevada, and a Certificate of Designation of Series B Convertible Preferred Stock. The Certificate of Designation of Series B Preferred Stock, designated 5,000,000 shares. On February 22, 2007, the Board of Directors approved the issuance of 5,000,000 shares of its Series B Convertible Preferred Stock to Christopher Astrom, in exchange for services rendered. Each share of series A convertible preferred stock entitles the holder thereof to twenty-five (25) votes on all matters, the right to convert each share into twenty-five(25) shares of common stock and a liquidation preference of $1.00 per share. Each share of series B convertible preferred stock entitles the holder thereof to two hundred fifty (250) votes on all matters, the right to convert each share into two hundred fifty (250) shares of common stock and a liquidation preference of $1.00 per share. On March 12, 2007 the Company effected a 1 for 100 reverse split of its common stock. Current Business Plan The Company is a shell company in that it has no or nominal operations and either no or nominal assets. At this time, the Company's purpose is to seek, investigate and, if such investigation warrants, acquire an interest in business opportunities presented to it by persons or firms who or which desire to seek the perceived advantages of an Exchange Act registered corporation. The Company will not restrict its search to any specific business, industry, or geographical location and the Company may participate in a business venture of virtually any kind or nature. This discussion of the proposed business is purposefully general and is not meant to be restrictive of the Company's virtually unlimited discretion to search for and enter into potential business opportunities. Management anticipates that it may be able to participate in only one potential business venture because the Company has nominal assets and limited financial resources. This lack of diversification should be considered a substantial risk to shareholders of the Company because it will not permit the Company to offset potential losses from one venture against gains from another. The Company may seek a business opportunity with entities which have recently commenced operations, or which wish to utilize the public marketplace in order to raise additional capital in order to expand into new products or markets, to develop a new product or service, or for other corporate purposes. The Company may acquire assets and establish wholly owned subsidiaries in various businesses or acquire existing businesses as subsidiaries. The Company intends to advertise and promote the Company privately. The Company has not yet prepared any notices or advertisement. The Company anticipates that the selection of a business opportunity in which to participate will be complex and extremely risky. Due to general economic conditions, rapid technological advances being made in some industries and shortages of available capital, management believes that there are numerous firms seeking the perceived benefits of a publicly registered corporation. Such perceived benefits may include facilitating or improving the terms on which additional equity financing may be sought, providing liquidity for incentive stock options or similar benefits to key employees, providing liquidity (subject to restrictions of applicable statutes), for all shareholders and other factors. Potentially, available business opportunities may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. 3 The Company has, and will continue to have, little or no capital with which to provide the owners of business opportunities with any significant cash or other assets. However, management believes the Company will be able to offer owners of acquisition candidates the opportunity to acquire a controlling ownership interest in a publicly registered company without incurring the cost and time required to conduct an initial public offering. The owners of the business opportunities will, however, incur significant legal and accounting costs in connection with acquisition of a business opportunity, including the costs of preparing Form 8K's, 10K's or 10KSB's, agreements and related reports and documents. The Securities Exchange Act of 1934 (the "34 Act"), specifically requires that any merger or acquisition candidate comply with all applicable reporting requirements, which include providing audited financial statements to be included within the numerous filings relevant to complying with the `34 Act. Nevertheless, the officers and directors of the Company have not conducted market research and are not aware of statistical data which would support the perceived benefits of a merger or acquisition transaction for the owners of a business opportunity. The analysis of new business opportunities will be undertaken by, or under the supervision of, the officers and directors of the Company. Management intends to concentrate on identifying preliminary prospective business opportunities, which may be brought to its attention through present associations of the Company's officers and directors. In analyzing prospective business opportunities, management will consider such matters as the available technical, financial and managerial resources; working capital and other financial requirements; history of operations, if any; prospects for the future; nature of present and expected competition; the quality and experience of management services which may be available and the depth of that management; the potential for further research, development, or exploration; specific risk factors not now foreseeable but which then may be anticipated to impact the proposed activities of the Company; the potential for growth or expansion; the potential for profit; the perceived public recognition of acceptance of products, services, or trades; name identification; and other relevant factors. Officers and directors of the Company expect to meet personally with management and key personnel of the business opportunity as part of their investigation. To the extent possible, the Company intends to utilize written reports and investigation to evaluate the above factors. The Company will not acquire or merge with any company for which audited financial statements cannot be obtained within a reasonable period of time after closing of the proposed transaction. The Officers of the Company have limited experience in managing companies similar to the Company and shall rely upon their own efforts, in accomplishing the business purposes of the Company. The Company may from time to time utilize outside consultants or advisors to effectuate its business purposes described herein. No policies have been adopted regarding use of such consultants or advisors, the criteria to be used in selecting such consultants or advisors, the services to be provided, the term of service, or regarding the total amount of fees that may be paid. However, because of the limited resources of the Company, it is likely that any such fee the Company agrees to pay would be paid in stock and not in cash. The Company will not restrict its search for any specific kind of firms, but may acquire a venture which is in its preliminary or development stage, which is already in operation, or in essentially any stage of its corporate life. It is impossible to predict at this time the status of any business in which the Company may become engaged, in that such business may need to seek additional capital, may desire to have its shares publicly traded, or may seek other perceived advantages which the Company may offer. However, the Company does not intend to obtain funds in one or more private placements to finance the operation of any acquired business opportunity until such time as the Company has successfully consummated such a merger or acquisition. It is anticipated that the Company will incur nominal expenses in the implementation of its business plan described herein. The Company has limited capital with which to pay these anticipated expenses. Acquisition of Opportunities In implementing a structure for a particular business acquisition, the Company may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity. It may also acquire stock or assets of an existing business. On the consummation of a transaction, it is probable that the present management and shareholders of the Company will no longer be in control of the Company. In addition, the Company's directors may, as part of the terms of the acquisition transaction, resign and be replaced by new directors without a vote of the Company's shareholders or may sell their stock in the Company. Any and all such sales will only be made in compliance with the securities laws of the United States and any applicable state. 4 It is anticipated that any securities issued in any such reorganization would be issued in reliance upon exemption from registration under applicable federal and state securities laws. In some circumstances, however, as a negotiated element of its transaction, the Company may agree to register all or a part of such securities immediately after the transaction is consummated or at specified times thereafter. If such registration occurs, of which there can be no assurance, it will be undertaken by the surviving entity after the Company has successfully consummated a merger or acquisition. As part of the Company's investigation, officers and directors of the Company may personally meet with management and key personnel, may visit and inspect material facilities, obtain analysis and verification of certain information provided, check references of management and key personnel, and take other reasonable investigative measures, to the extent of the Company's limited financial resources and management expertise. The manner in which the Company participates in an opportunity will depend on the nature of the opportunity, the respective needs and desires of the Company and other parties, the management of the opportunity and the relative negotiation strength of the Company and such other management. With respect to any merger or acquisition, negotiations with target company management are expected to focus on the percentage of the Company which the target company shareholders would acquire in exchange for all of their shareholdings in the target company. Depending upon, among other things, the target company's assets and liabilities, the Company's shareholders will in all likelihood hold a substantially lesser percentage ownership interest in the Company following any merger or acquisition. The percentage ownership may be subject to significant reduction in the event the Company acquires a target company with substantial assets. Any merger or acquisition effected by the Company can be expected to have a significant dilutive effect on the percentage of shares held by the Company's then shareholders. The Company will participate in a business opportunity only after the negotiation and execution of appropriate written agreements. Although the terms of such agreements cannot be predicted, generally such agreements will require some specific representations and warranties by all of the parties thereto, will specify certain events of default, will detail the terms of closing and the conditions which must be satisfied by each of the parties prior to and after such closing, will outline the manner of bearing costs, including costs associated with the Company's attorneys and accountants, will set forth remedies on default and will include miscellaneous other terms. The Company does not intend to provide the Company's security holders with any complete disclosure documents, including audited financial statements, concerning an acquisition or merger candidate and its business prior to the consummation of any acquisition or merger transaction. COMPETITION The Company will remain an insignificant participant among the firms which engage in the acquisition of business opportunities. There are many established venture capital and financial concerns which have significantly greater financial and personnel resources and technical expertise than the Company. In view of the Company's combined extremely limited financial resources and limited management availability, the Company will continue to be at a significant competitive disadvantage compared to the Company's competitors EMPLOYEES The Company currently has no employees. The business of the Company will be managed by its officer and directors, who may become employees of the Company. The Company does not anticipate a need to engage any fulltime employees at this time. The need for employees and their availability will be addressed in connection with the proposed development of the Company's real property. REPORTING From 1999 through February 2002, the Company was an SEC reporting company obligated to file reports under Section 13 and 15(d) of the Securities Exchange Act of 1934, as amended. In February 2002, the Company filed with the SEC a Form 15 terminating the above reporting obligations. In February 2006 the Company's registration statement on Form 10-SB became effective again subjecting the Company to the reporting obligations under Section 13 and 15(d) of the Securities Exchange Act of 1934, as amended. 5 RISK FACTORS IN ADDITION TO OTHER INFORMATION IN THIS REPORT, YOU SHOULD CONSIDER THE FOLLOWING RISK FACTORS CAREFULLY. THESE RISKS MAY IMPAIR THE COMPANY'S OPERATING RESULTS AND BUSINESS PROSPECTS AS WELL AS THE MARKET PRICE OF THE COMPANY'S COMMON STOCK. RISKS RELATED TO THE COMPANY'S FINANCIAL CONDITION AND BUSINESS MODEL THE COMPANY'S LIQUIDITY IS LIMITED AND IT MAY NOT BE ABLE TO OBTAIN SUFFICIENT FUNDS TO FUND ITS BUSINESS The Company's cash is currently very limited and may not be sufficient to fund future operations. These factors may make the timing, amount, terms and conditions of additional financing unattractive for the Company. If the Company is unable to raise additional capital, any future operations could be impeded. If the Company obtains additional funding, the issuance of additional capital stock may be dilutive to the Company's stockholders. THE COMPANY HAS RECEIVED A GOING CONCERN OPINION FROM ITS AUDITORS The Company's financial statements have been prepared on the assumption that the Company will continue as a going concern. The Company's independent auditors have issued a report that includes an explanatory paragraph stating the Company's lack of revenue generating activities and substantial operating deficits, among other things, raise substantial doubt about the Company's ability to continue as a going concern. IT MAY BE DIFFICULT TO CONSUMMATE A MERGER OR ACQUISITION WITH A PRIVATE ENTITY The Company expects its purpose will include locating and consummating a merger or acquisition with a private entity. The Company anticipates that the selection of a business opportunity in which to participate will be complex and extremely risky. The Company has, and will continue to have, little or no capital with which to provide the owners of business opportunities any significant cash or other assets. However, management believes the Company will be able to offer owners of acquisition candidates the opportunity to acquire a controlling ownership interest in a publicly registered company without incurring the cost and time required to conduct an initial public offering. Such an acquisition candidate will, however, incur significant legal and accounting costs in connection with an acquisition of the Company, including the costs of preparing current and periodic reports, various agreements and other documents. THE COMPANY MAY NOT BE ABLE TO RAISE ADDITIONAL CAPITAL There can be no assurance that the Company will be able to raise additional capital on a debt or equity basis. 6 OTHER RISKS THE COMPANY'S STOCK PRICE HAS DECLINED SIGNIFICANTLY AND MAY NOT RECOVER The trading price of the Company's common stock has declined significantly since approximately October 2001. The market for the Company's common stock is essentially nonexistent and there can be no assurance of a change in the immediate future. THE COMPANY MAY BE SUBJECT TO PENNY STOCK REGULATIONS AND REQUIREMENTS FOR LOW PRICED STOCK The SEC adopted regulations which generally define a "penny stock" to be any non-Nasdaq equity security that has a market price of less than $5.00 per share, subject to certain exceptions. Based upon the price of the Company's common stock as currently traded on the OTC Bulletin Board, the Company's common stock is subject to Rule 15g9 under the Exchange Act which imposes additional sales practice requirements on broker-dealers which sell securities to persons other than established customers and "accredited investors." For transactions covered by this rule, a broker dealer must make a special suitability determination for the purchaser and have received a purchaser's written consent to the transaction prior to sale. Consequently, this rule may have a negative effect on the ability of stockholders to sell common shares of the Company in the secondary market. ADDITIONAL DEBT, CONVERTIBLE DEBT, OR EQUITY FINANCING MAY EFFECT ABILITY OF INVESTORS TO SELL COMMON STOCK The Company's common stock currently trades on the OTC Bulletin Board. Stocks trading on the OTC Bulletin Board generally attract a smaller number of market makers and a less active public market and may be subject to significant volatility. If the Company raises additional capital from the sale of theCompany's common stock, the market price could drop and the ability of investors to sell the Company's common stock could be diminished. ITEM 2.DESCRIPTION OF PROPERTY The Company shares office space and a phone number with its principals at One N.E. First Avenue, Suite 306, Ocala, Florida 34470. The Company does not have a lease and the Company pays no rent for the leased space. The Company does not own any properties nor does it lease any other properties. The Company does not believe it will need to maintain an office at any time in the foreseeable future in order to carry out its plan of operations as described herein. ITEM 3.LEGAL PROCEEDINGS The Company is not a party to any pending legal proceedings nor is any of the Company's property the subject of any pending legal proceedings. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None 7 PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock is quoted on the Over-the-Counter Bulletin Board under the symbol "GCCN.OB". Such trading of our common stock is limited and sporadic The following table reflects the high and low bid information for our common stock for each fiscal quarter during the fiscal year ended September 30, 2006 and 2007. The bid information was obtained from the OTC Bulletin Board and reflects inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. Quarter Ended Bid High Bid Low September 30, 2007 $0.0400 $0.0200 June 30, 2007 $0.0500 $0.0100 March 31, 2007 $0.0010 $0.0010 December 31, 2006 $0.0010 $0.0010 September 30, 2006 $0.0002 $0.0001 June 30, 2006 $0.0001 $0.0001 March 31, 2006 $0.0001 $0.0001 December 31, 2005 $0.0001 $0.0001 As of January 14, 2008, we had approximately 174 shareholders of record of the common stock. No cash dividends on outstanding common stock have been paid within the last two fiscal years, and interim periods. The Company does not anticipate or intend upon paying cash dividends for the foreseeable future. Sales of unregistered securities: On January 29, 2007, the Board of Directors approved the issuance of 5,000,000 shares of Series A Convertible Preferred Stock to Christopher Astrom, an officer, director and 10% shareholder, in exchange for services rendered. This issuance was intended to be exempt from registration under section 4(2) of the Securities Act of 1933. On February 22, 2007, the Board of Directors approved the issuance of 5,000,000 shares of its Series B Convertible Preferred Stock to Chris Astrom, an officer, director and 10% shareholder, in exchange for the surrender of the 5,000,000 shares of Series A Convertible Preferred Stock that had previously been issued to Mr. Astrom on January 29, 2007 and for services rendered. This issuance was intended to be exempt from registration under section 4(2) of the Securities Act of 1933. On September 29, 2007, the Company issued 200,195shares of its common stock to Island Stock Transfer in exchange for services rendered.This issuance was intended to be exempt from registration under section 4(2) of the Securities Act of 1933. 8 ITEM 6. MANAGEMENT DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS The following presentation of management's discussion and analysis of the Company's financial condition and results of operations should be read in conjunction with the Company's consolidated financial statements, the accompanying notes thereto and other financial information appearing elsewhere in this report. This section and other parts of this report contain forward-looking statements that involve risks and uncertainties. The Company's actual results may differ significantly from the results discussed in the forward-looking statements. OVERVIEW Since its incorporation in 1983, the Company has changed the nature of its business operations several times.Currently, the Company is a shell company in that it has no or nominal operations and either no or nominal assets. At this time, the Company's purpose is to seek, investigate and, if such investigation warrants, acquire an interest in business opportunities presented to it by persons or firms who or which desire to seek the perceived advantages of an Exchange Act registered corporation. RESULTS OF OPERATIONS TWELVE MONTHS ENDED SEPTEMBER 30, 2 TWELVE MONTHS ENDED SEPTEMBER 30, 2006 Revenues Revenues were $0 for the twelve months ended September 30, 2007 and 2006. Operating Expenses Operating expenses for the twelve months ended September 30, 2007 were $136,897 compared to $297,490 for the twelve months ended September 30, 2006. This decrease in operating expenses was the result of reduced professional fees, compensation and various administrative costs. Loss From Operations Loss from operations for the twelve months ended September 30, 2007 was $136,897 compared to $297,490 for the twelve months ended September 30, 2006. Interest Expense Interest expense was $0 and $41,778 for the twelve months ended September 30, 2007 and 2006, respectively. The decrease in interest expense is the result of the Company's determination to cease accruing interest on the outstanding convertible debentures and to write off such debentures at the end of its fiscal year end September 30, 2007.In addition, on May 18, 2007, the Company received a general release from the debenture holders. Net Income (Loss) Applicable To Common Stock Net income (loss) per share applicable to Common Stock was $0.10 for the twelve months ended September 30, 2007, compared to ($0.07) for the twelve months ended September 30, 2006. 9 Plan of Operations The Company intends to search for suitable merger or acquisition candidates in order to expand its operations. The Company does not expect to hire any employees during the next 12 months. CONTINUING OPERATIONS, LIQUIDITY AND CAPITAL RESOURCES For the past several years, the Company effectively ceased operations. The Company does not have any ongoing business operations or revenue sources. The Board of Directors of the Company has determined that, subject to stockholder approval, the best course of action for the Company is to complete a business combination with an existing business.The Company has limited liquidity or capital resources. In the event that the Company cannot complete a merger or acquisition and cannot obtain capital needs for ongoing expenses, including expenses related to maintaining compliance with the Securities laws and filing requirements of the Securities Exchange Act of 1934, the Company could be forced to cease operations. The Company currently plans to satisfy its cash requirements for the next 12 months by borrowing from affiliated company's with common ownership or control or directly from its officers and directors and believes it can satisfy its cash requirements so long as it is able to obtain financing from these affiliated companies. The Company currently expects that money borrowed will be used during the next 12 months to satisfy the Company's operating costs, professional fees and for general corporate purposes. The Company has also been exploring alternative financing sources. The Company currently has no plans to conduct any research and development, to purchase or sell any significant equipment or to make any significant changes in its number of employees. The Company will use its limited personnel and financial resources in connection with seeking new business opportunities, including seeking an acquisition or merger with an operating company. It may be expected that entering into a new business opportunity or business combination will involve the issuance of a substantial number of restricted shares of common stock. If such additional restricted shares of common stock are issued, the shareholders will experience a dilution in their ownership interest in the Company. If a substantial number of restricted shares are issued in connection with a business combination, a change in control may be expected to occur. As of September 30, 2007, the Company had current assets consisting of cash and cash equivalents in the amount of $12,187.As of September 30, 2007, the Company had current liabilities consisting of loans payable to officers in the amount of $2,284. In connection with the plan to seek new business opportunities and/or effecting a business combination, the Company may determine to seek to raise funds from the sale of restricted stock or debt securities. The Company has no agreements to issue any debt or equity securities and cannot predict whether equity or debt financing will become available at acceptable terms, if at all. There are no limitations in the certificate of incorporation on the Company's ability to borrow funds or raise funds through the issuance of restricted common stock to effect a business combination. The Company's limited resources and lack of recent operating history may make it difficult to borrow funds or raise capital. Such inability to borrow funds or raise funds through the issuance of restricted common stock required to effect or facilitate a business combination may have a material adverse effect on the Company's financial condition and future prospects, including the ability to complete a business combination. To the extent that debt financing ultimately proves to be available, any borrowing will subject the Company to various risks traditionally associated with indebtedness, including the risks of interest rate fluctuations and insufficiency of cash flow to pay principal and interest, including debt of an acquired business. RECENT ACCOUNTING PRONOUNCEMENTS The Company continues to assess the effects of recently issued accounting standards. The impact of all recently adopted and issued accounting standards has been disclosed in the Notes to the audited Financial Statements. 10 CRITICAL ACCOUNTING ESTIMATES The Company is a shell company and, as such, the Company does not employ critical accounting estimates. Should the Company resume operations it will employ critical accounting estimates and will make any disclosures that are necessary and appropriate. 11 ITEM 7.FINANCIAL STATEMENTS GENESIS CAPITAL CORPORATION OF NEVADA FINANCIAL STATEMENTS SEPTEMBER 30, 2007 AND 2006 12 GENESIS CAPITAL CORPORATION OF NEVADA INDEX TO FINANCIAL STATEMENTS PAGE(S) Report of Independent Registered Public Accounting Firm F-1 Financial Statements: Balance Sheets as of September 30, 2007 and 2006 F-2 Statements of Operation for the Years Ended September 30, 2007 and 2006 F-3 Statement of Changes in Stockholders’ Equity (Deficit) For the Years Ended September 30, 2007 and 2006 F-4 Statement of Changes in Stockholders’ Temporary Equity for the Years Ended September 30, 2007 and 2006 F-5 Statements of Cash Flows for the Years Ended September 30, 2007 and 2006 F-6 Notes to Financial Statements F-7-14 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Genesis Capital Corporation of Nevada One NE First Ave Suite 306 Ocala, FL 33470 We have audited the accompanying balance sheets of Genesis Capital Corporation of Nevada, (the “Company”) as of September 30, 2007and 2006, and the related statements of operations, stockholders’ equity (deficit), temporary stockholders’ equity and cash flows for each of the years in the two-year period ended September 30, 2007. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Genesis Capital Corporation of Nevada, as September 30, 2007 and 2006, and the results of its operations and its cash flows for each of the years in the two-year period ended September 30, 2007 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 8 to the financial statements, Genesis Capital Corporation of Nevada has had recurring losses, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 8. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ BAGELL, JOSEPHS, LEVINE & COMPANY, L.L.C. Bagell, Josephs, Levine & Company, L.L.C. Marlton, New Jersey 08053 January 11, 2008 F-1 GENESIS CAPITAL CORPORATION OF NEVADA BALANCE SHEETS SEPTEMBER 30, 2007 AND 2006 ASSETS 2007 2006 CURRENT ASSETS Cash and cash equivalents $ 12,187 $ 4,908 Accounts receivable - 143,482 Loans receivable related party - net - 50,434 TOTAL ASSETS $ 12,187 $ 198,824 LIABILITIES, TEMPORARY EQUITY AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ - $ 234,438 Debentures payable - 453,720 Loans payable - officers 2,284 - TOTAL CURRENT LIABILITIES 2,284 688,158 TEMPORARY EQUITY - 266,377 STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, Series A; $.001 Par Value; 5,000,000 shares authorized and 5,000,000 shares issued and outstanding, 5,000 5,000 Preferred stock, Series B; $.001 Par Value; 5,000,000 shares authorized and 5,000,000 and 0 shares issued and outstanding in 2007 and 2006 5,000 - Common stock, $.001 Par Value; 500,000,000 shares authorized and 4,879,692 and 843,552 shares issued and outstanding 4,880 844 Additional paid-in capital 331,415 192,602 Accumulated deficit (336,392 ) (954,157 ) Total Stockholders' Equity (Deficit) 9,903 (755,711 ) TOTAL LIABILITIES, TEMPORARY EQUITY AND STOCKHOLDERS' EQUITY (DEFICIT) $ 12,187 $ 198,824 The accompanying notes are an integral part of these condensed consolidated financial statements. F-2 GENESIS CAPITAL CORPORATION OF NEVADA STATEMENTS OF OPERATIONS FOR THE YEARS ENDED SEPTEMBER 30, 2 2007 2006 CONSULTING REVENUE $ - $ - OPERATING EXPENSES Professional fees and compensation expenses 78,967 214,393 Administrative expenses 57,930 83,097 Total operating expenses 136,897 297,490 (LOSS) BEFORE OTHER INCOME(EXPENSE) (136,897 ) (297,490 ) OTHER INCOME (EXPENSE) Other income 627,134 - Interest (expense) - (41,778 ) Total other income (expense) 627,134 (41,778 ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES 490,237 (339,268 ) Provision for income taxes - - NET INCOME (LOSS) APPLICABLE TO COMMON SHARES $ 490,237 $ (339,268 ) NET INCOME (LOSS) PER BASIC SHARES $ 0.10 $ (0.07 ) NET INCOME (LOSS) PER DILUTED SHARES 0.00 0.00 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING BASIC 4,879,692 4,680,000 DILUTED 334,793,908 - The accompanying notes are an integral part of these condensed consolidated financial statements. F-3 GENESIS CAPITAL CORPORATION OF NEVADA STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) FOR THE YEARS ENDED SEPTEMBER 30, 2 Preferred Stock Preferred Stock Additional Series A Series B Common Stock Paid-in Equity Shares Amount Shares Amount Shares Amount Capital (Deficit) Total Balance, September 30, 2005 5,000,000 $ 5,000 - $ - 843,552 $ 844 $ 328,256 $ (614,889 ) $ (280,789 ) Related party debt forgiveness - (135,654 ) - (135,654 ) Net (loss) for the year endedSeptember 30, 2006 - (339,268 ) (339,268 ) Balance, September 30, 2006 5,000,000 5,000 - - 843,552 844 192,602 (954,157 ) (755,711 ) Expiration of debenture payable and release from temporary equity - - 3,835,945 3,836 135,013 127,528 266,377 Issuance of stock for services - - 5,000,000 5,000 200,195 200 3,800 - 9,000 Net income for the year endedSeptember 30, 2007 - 490,237 490,237 Balance, September 30, 2007 5,000,000 $ 5,000 5,000,000 $ 5,000 4,879,692 $ 4,880 $ 331,415 $ (336,392 ) $ 9,903 The accompanying notes are an integral part of these condensed consolidated financial statements. F-4 GENESIS CAPITAL CORPORATION OF NEVADA STATEMENTS OF CHANGES IN TEMPORARY EQUITY FOR THE YEARS ENDED SEPTEMBER 30, 2 Additional Common Stock Paid-in Shares Amount Capital (Deficit) Total Balance, September 30, 2005 3,835,945 $ 3,836 $ 135,013 $ 127,528 $ 266,377 Activity for the year ended September 30, 2006 - Balance, September30, 2006 3,835,945 3,836 135,013 127,528 266,377 Expiration of debenture payable and release to permanent equity (3,835,945 ) (3,836 ) (135,013 ) (127,528 ) (266,377 ) Balance, September30, 2007 - $ - $ - $ - $ - The accompanying notes are an integral part of these condensed consolidated financial statements. F-5 GENESIS CAPITAL CORPORATION OF NEVADA STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED SEPTEMBER 30, 2 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ 490,237 $ (339,268 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Expiration of debentures (453,720 ) - Expiration of expenses associated with debentures (173,414 ) - Issuance of stock for services 9,000 - Changes in assets and liabilities: Decrease in accounts receivable 143,482 294,018 Increase (decrease) in accounts payable and accrued expenses (61,024 ) 108,909 Total adjustments (535,676 ) 402,927 Net cash provided by operating activities (45,439 ) 63,659 CASH FLOWS FROM INVESTING ACTIVITIES (Increase) decrease in loans receivable 50,434 (50,434 ) Net cash (used in) investing activities 50,434 (50,434 ) CASH FLOWS FROM FINANCING ACTIVITIES Increase (decrease) in loans payable 2,284 (21,540 ) Net cash (used in) financing activities 2,284 (21,540 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS $ 7,279 $ (8,315 ) CASH AND CASH EQUIVALENTS BEGINNING OF YEAR 4,908 13,223 CASH AND CASH EQUIVALENTS END OF YEAR $ 12,187 $ 4,908 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: CASH PAID DURING THE YEAR FOR: Interest expense $ - $ 55 Income taxes $ - $ - SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Related party debt forgiveness reclassed to additional paid-in capital $ - $ 135,654 Reclassify Temporary Equity to Permanent Equity $ 266,377 $ - Expiration of debentures $ 453,720 $ - Expiration of costs associated with debentures $ 173,414 $ - Issuance of stock for services $ 9,000 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. F-6 GENESIS CAPITAL CORPORATION OF NEVADA NOTES TO FINANCIAL STATEMENTS (CONTINUED) SEPTEMBER 30, 2007 AND 2006 NOTE 1 - ORGANIZATION AND BASIS OF PRESENTATION Genesis Capital Corporation of Nevada (the “Company”) was incorporated in the State of Colorado in 1983. The Company has a total of 500,000,000 authorized common shares at September 30, 2007 and 2006, respectively, (par value $.001) with 4,879,692 shares issued and outstanding at September 30, 2007 and 2006, respectively, and 10,000,000 shares authorized preferred stock (par value of $.001) with 5,000,000 shares issued and outstanding as of September 30, 2007 and 2006. The Company entered into a Stock Acquisition Agreement with Christopher Astrom, Hudson Consulting Group, Inc. and Global Universal, Inc. of Delaware dated August 30, 2001, which closed on October 30, 2001. This Stock Acquisition Agreement enabled Senior Lifestyle Communities, Inc. to acquire 95% of the issued and outstanding shares of common and preferred stock of the Company for $315,000. For accounting purposes, the transaction has been accounted for as a reverse acquisition, under the purchase method of accounting. In addition to the Stock Acquisition Agreement, the Company and Senior Lifestyle Communities, Inc. entered into a Share Exchange Agreement and Plan of Reorganization. Upon these agreements with Senior Lifestyle Communities, Inc., the Company on November 1, 2001 assumed by assignment, the obligation of certain 8% Series SPA Senior Subordinated Convertible Debentures in the face amount of $1,000,000 received by assignment from Senior Lifestyle Communities, Inc. and Sea Lion Investors, LLC, Equity Planners LLC, and Myrtle Holdings, LLC (collectively “Purchasers”), each a Colorado limited liability company, issue the Company’s debentures of Senior Lifestyle Communities, Inc. Senior Lifestyle Communities, Inc. is a Nevada Corporation engaged in the development of senior adult residences, incorporated in August, 2001. In addition to Senior Lifestyle Communities, Inc., the Company has Senior Adult Lifestyles, Inc. a wholly-owned subsidiary effective October 30, 2001. Additionally, the Company has not renewed the corporate charters for Senior Lifestyle Communities, Inc. and Senior Adult Lifestyles, Inc. The Company has transferred all assets and liabilities associated with these companies into the parent Genesis Capital Corporation of Nevada as the subsidiaries were dissolved. F-7 GENESIS CAPITAL CORPORATION OF NEVADA NOTES TO FINANCIAL STATEMENTS (CONTINUED) SEPTEMBER 30, 2007 AND 2006 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue and Cost Recognition The Company’s financial statements are prepared using the accrual method of accounting. Under this method, revenue is recognized when earned and expenses are recognized when incurred. The Company did not earn any revenue from consulting services in 2007 and 2006. Cash and Cash Equivalents The Company considers all highly liquid debt instruments and other short-term investments with an initial maturity of three months or less to be cash equivalents. The Company maintains cash and cash equivalent balances at a financial institution that is insured by the Federal Deposit Insurance Corporation up to $100,000. Income Taxes The Company has adopted the provisions of Financial Accounting Standards Board Statement No. 109, Accounting for Income Taxes. The Company accounts for income taxes pursuant to the provisions of the Financial Accounting Standards Board Statement No. 109, Accounting for Income Taxes, which requires an asset and liability approach to calculating deferred income taxes. The asset and liability approach requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of assets and liabilities. Fair Value of Financial Instruments The carrying amount reported in the balance sheets for cash and cash equivalents, accounts payable and accrued expenses approximate fair value because of the immediate or short-term maturity of these financial instruments. F-8 GENESIS CAPITAL CORPORATION OF NEVADA NOTES TO FINANCIAL STATEMENTS (CONTINUED) SEPTEMBER 30, 2007 AND 2006 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Earnings (Loss) Per Share of Common Stock Historical net income (loss) per common share is computed using the weighted average number of common shares outstanding. Diluted earnings per share (EPS) includes additional dilution from common stock equivalents, such as stock issuable pursuant to the exercise of stock options and warrants. Common stock equivalents were not included in the computation of diluted earnings per share when the Company reported a loss because to do so would be antidilutive for periods presented. The Company has used the issued and weighted average shares as reported in the permanent stockholders’ schedule. The following is a reconciliation of the computation for basic and diluted EPS: September 30, September 30, 2007 2006 Net income (loss) $ 495,237 $ (339,268 ) Weighted-average common shares outstanding (Basic) 4,879,692 843,552 Weighted-average common stock equivalents: Stock options - - Warrants - - Preferred stock conversions 495,120,308 - Weighted-average common shares outstanding (Diluted) 500,000,000 843,552 The Company issued 200,195 shares of common stock and 5,000,000 shares of preferred stock series B for services for the year ended September 30, 2007.There were no other issuances of preferred or common stock for the years ended September 30, 2007 and 2006, respectively. The Company issued a one hundred to one reverse stock split on March 29, 2007. This has been retroactively applied to the year ended September 30, 2006. There were no outstanding options and warrants at September 30, 2007 and 2006. F-9 GENESIS CAPITAL CORPORATION OF NEVADA NOTES TO FINANCIAL STATEMENTS (CONTINUED) SEPTEMBER 30, 2007 AND 2006 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recent Accounting Pronouncements In May2005, the FASB issued SFAS No.154, “Accounting Changes and Error Corrections.” SFAS No.154 replaces Accounting Principles Board (“APB”) Opinion No.20, “Accounting Changes” and SFAS No.3, “Reporting Accounting Changes in Interim Financial Statements.” SFAS No.154 requires retrospective application to prior periods’ financial statements of a voluntary change in accounting principle unless it is impracticable. APB No.20 previously required that most voluntary changes in accounting principle be recognized by including the cumulative effect of changing to the new accounting principle in net income in the period of the change. SFAS No.154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December15, 2005. The adoption of SFAS No.154 did not have a material impact on the Company’s financial position or results of operations. In February2006, the FASB issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments, an amendment of FASB Statements No.133 and 140.” SFAS No.155 resolves issues addressed in SFAS No.133 Implementation Issue No.D1, “Application of Statement 133 to Beneficial Interests in Securitized Financial Assets,” and permits fair value re-measurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No.133, establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives and amends SFAS No.140 to eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. SFAS No.155 is effective for all financial instruments acquired or issued after the beginning of the first fiscal year that begins after September15, 2006. The adoption of SFAS No.155 did not have a material impact on the Company’s financial position or results of operations. In March2006, the FASB issued SFAS No.156, “Accounting for Servicing of Financial Assets, an amendment of FASB Statement No.140.” SFAS No.156 requires an entity to recognize a servicing asset or liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract under a transfer of the servicer’s financial assets that meets the requirements for sale accounting, a transfer of the servicer’s financial assets to a qualified special-purpose entity in a guaranteed mortgage securitization in which the transferor retains all of the resulting securities and classifies them as either available-for-sale or trading securities in accordance with SFAS No.115, “Accounting for Certain Investments in Debt and Equity Securities” and an acquisition or assumption of an obligation to service a financial asset that does not relate to financial assets of the servicer or its consolidated F-10 GENESIS CAPITAL CORPORATION OF NEVADA NOTES TO FINANCIAL STATEMENTS (CONTINUED) SEPTEMBER 30, 2007 AND 2006 NOTE 2 -
